Citation Nr: 0305684	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  96-18 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for service connected 
low back strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania that continued the veteran's evaluation for his 
service connected low back strain at a 40 percent evaluation.  
The veteran received a hearing at the Regional Office in 
February 1996.


FINDINGS OF FACT

1.  The veteran was involved in a motor vehicle accident in 
September 1995, in which his back was severely injured.  He 
has had back surgery and has spinal stenosis as a result of 
this injury.

2.  The veteran's service connected back disability is 
currently manifested by pain and severe limitation of motion.  
There are minimal associated neurological findings attributed 
thereto; there are no exceptional findings rendering 
application of the regular schedular provisions.


CONCLUSION OF LAW

The criteria for an evaluation higher than 40 percent for the 
veteran's service connected lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5292, 5295 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed August 1995 rating 
action, and were provided a Statement of the Case dated 
January 1996, and several Supplemental Statements of the Case 
dated May 1996, August 1999 and November 2002.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the veteran a letter in August 2001, explaining the 
evidence required to support the veteran's claim.  That 
letter told him what evidence the VA would get, and what he 
should get or do to have the VA assist more fully.  The RO 
has also made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and has informed him 
when records were unavailable.  The veteran has been afforded 
an examination during the course of this claim, dated June 
2002.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim.  Thus, as the veteran has been 
notified as to what evidence is necessary to support the 
veteran's claim, and as all the relevant available evidence 
has been obtained, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet.App. 183 (2002).


Facts

A review of the record reflects that service connection was 
established at noncompensable level by a November 1980 RO 
decision.  This decision was based on the veteran's service 
medical records, and the report of VA examination.

An October 1990 RO decision increased the veteran's 
evaluation for his service connected low back strain to a 10 
percent evaluation, based on outpatient treatment records and 
a VA examination.  The veteran's evaluation was raised to 40 
percent by a July 1993 RO decision, again based on the 
results of a VA examination.

In August 1995, based on the results of a VA examination, the 
veteran's evaluation for his service connected low back 
strain was continued at a 40 percent evaluation.  The veteran 
disagrees with the level of evaluation.  Essentially, it is 
maintained that the evaluation currently assigned for the 
veteran's service-connected back disability is not adequate, 
given the current symptomatology of this disability.  The 
relevant evidence of record includes the reports of VA and 
private treatment, and VA examinations.

Numerous private and VA outpatient treatment records 
throughout the course of this appeal demonstrate that the 
veteran has been seen periodically for continued complaints 
of back pain, and received periodic physical therapy 
treatments for his back.

An April 1991 MRI of the lumbosacral spine noted that the 
veteran had a congenitally small thecal sac, but there was no 
evidence of disc herniation or spinal stenosis.

In January 1992, it was noted that the veteran had received 
prior EMGs of both lower extremities, which revealed chronic 
bilateral L5-S1 radiculopathy with active ongoing denervation 
potentials seen only in the paraspinal muscles.  He was on a 
mild exercise program, but reported feeling better and 
discontinued the exercises.  Upon examination, there was no 
tenderness present over the lumbosacral paraspinals.  
However, movements of the thoracolumbosacral spine were 
limited in all planes.  Forward flexion movements were most 
limited.  The veteran complained of pain towards the end of 
the range.  Straight leg raising was associated with 
tightness over the hips, but not associated with any 
radiating pain.  There was minimal tightness at the 
hamstrings.  No motor deficits were noted.  The veteran was 
advised to resume his exercise program.

In April 1992 the veteran was noted to have intermittent 
spasms in his back muscles, and was diagnosed with lumbago.

In February 1992, a therapy note indicated that the veteran 
reported feeling better, and that he had stopped coming to 
physical therapy, and was therefore being discontinued from 
physical therapy.

The veteran received a VA examination in June 1993.  The 
report of that examination indicates that the veteran 
complained of pain in his low back that was worse on cold 
days, and with prolonged standing.  The veteran was noted to 
be wearing a transcutaneous electrical nerve stimulation 
(TENS) unit.  His lumbosacral spine was tender.  He had 
forward flexion of 45 degrees, back extension of 10 degrees, 
lateral flexion of 10 degrees, right and left rotation of 25 
degrees.  Radiology report from that time was a normal study 
of the lumbosacral spine.

A radiology report dated August 1993 was noted to be a normal 
lumbo-sacral spine study.  A CT of the lumbar spine from 
August 1993 was found to be normal from L4 to S1.

Outpatient treatment records from September 1993 noted that 
physical examination did not reveal any tenderness.  Forward 
flexion and all other movements of the thoracolumbosacral 
spine were markedly limited in all planes due to nonradiating 
low back pain.  In performing the straight leg raising test, 
the veteran complained of back pain at 50 degrees.  No motor 
or sensory deficits were noted.  Pedal pulsations were +2.  
Deep tendon reflexes were +2.  Gait was within normal limits.  
An EMG study of both lower extremities showed evidence of a 
mild chronic left L5 radiculopathy involving the dorsal 
roots.  There was no evidence of peripheral neuropathy.

In March 1994, the veteran was noted to have a lumbosacral 
strain.

A September 1994 outpatient treatment record noted that the 
veteran reported that his back symptomatology was stable at 
that time.

Radiology report dated August 1995 of the lumbosacral spine 
was normal.  

The veteran received a VA examination in August 1995.  The 
report of that VA examination indicates that the veteran was 
having pain in his back radiating down both lower 
extremities, and a numb feeling.  He indicated that he had to 
stop walking after twenty minutes due to pain.  He could not 
bend because of low back pain.  He had no bowel or bladder 
problems.  He did not wear a back brace, but wore a TENS unit 
most of the time.  Upon examination, no spasm, postural 
abnormality, or fixed deformity of the back was noted.  The 
veteran's forward flexion was 25 degrees, his backward 
extension was 20 degrees, his left lateral flexion was 30 
degrees, his right lateral flexion was 20 degrees, his 
rotation to the left and right was 30 degrees.  The examiner 
noted objective evidence of pain on motion.  Straight leg 
raising test was positive on both sides at 10 degrees.  The 
examiner noted no neurological involvement.  The examiner 
noted prior normal CAT scans, and a September 1993 EMG and 
nerve conduction study of the lower extremities, which showed 
a mild chronic left L5 radiculopathy and mild right L5 
radiculopathy.  The veteran was diagnosed with a low back 
strain.

An MRI of the veteran's lumbar spine, taken in September 
1995, noted a bulging of L3 -4 and L4-5 intervertebral discs, 
but no evidence of herniated nucleus pulposis.

Records submitted indicate that the veteran was apparently 
involved in a motor vehicle accident in September 1995, in 
which the car he was riding in was rear-ended.  Many of the 
records submitted subsequent to this time discuss only the 
veteran's injury to his back in this accident, including 
letters from the veteran's attorney regarding the accident in 
September 1995.  These records note that the veteran was 
employed prior to this accident, and although he had a long 
history of back problems, his back was doing relatively well 
in his employment.         

A treatment record dated October 1995 noted that the veteran 
had been involved in a motor vehicle accident, and now had 
severe strains of both the cervical and the lumbosacral 
spine.  An X-ray report dated October 1995 found no 
significant abnormalities of the lumbosacral spine.  
Subsequent records indicated that the veteran received 
physical therapy treatments for his cervical and lumbar 
spine.  The veteran was discharged from physical therapy in 
February 1996 after receiving 36 treatments. 

An outpatient treatment record dated November 1995 noted that 
the veteran had been out of work for 1.5 months due to a 
vehicle accident, which exacerbated his low back pain, and 
caused neck and leg pain.  The veteran indicated that his 
back pain was present all the time, and involved the left 
thigh and leg.  Upon examination, standing posture was tilted 
to the right.  There was tightness present over the left 
upper trapezius.  There was no local tenderness noted over 
the lumbosacral paraspinals, however, range of motion of the 
thoracolumbosacral spine was moderately limited in all 
planes, due to nonradiating low back pain.  Forward flexion 
measured 3 cm on the modified Schober's test.  Straight leg 
raising was limited to 40 degrees on both sides due to 
nonradiating low back pain.  There was tightness and 
limitation of movements noted at the hip and pelvis.  He was 
unable to give full resistance at the hips due to low back 
pain.  Sensory defects for pinprick were present distally 
over both feet.  Deep tendon reflexes were 1+.  The examiner 
indicated that the veteran would continue his physical 
therapy, and be fitted with a lumbosacral orthosis.

The veteran received a hearing at the RO in February 1996.  
The transcript of that hearing indicates, in relevant part, 
that the veteran reported that his back had gotten 
increasingly worse, with pain radiating down to his legs.  He 
indicated that he took a lot of medication for his back, and 
that he also performed physical therapy, and wore a TENS 
unit.  The veteran also indicated that he had strained his 
back at work lifting tiles.  The veteran further reported he 
had been in a car accident in September which intensified his 
pain.  The veteran described his daily activities.

X-rays of the lumbosacral spine taken in March 1996 showed a 
minor contour deformity of the anterior border of the 
vertebral body of L3, but were otherwise unremarkable.  A CT 
of the lumbar spine from later in 1996 noted minimal anterior 
hypertrophic changes of the vertebral body at L5.  No other 
pertinent abnormalities were identified.  There was 
identified and not seen on previous study a bulging of the 
disc at the L4-L5 level, also identified well on 
reconstructive images.  No other abnormalities were 
identified. 

A report of private treatment from April 1996 noted that the 
veteran had a long history of back pain as well as some other 
symptoms, but that recently, he had an exacerbation of his 
back pain to the point that the walked with an abnormal 
posture and limp.  It was noted that he had an MRI scan which 
showed some disk bulging, but no disc herniation.

The examiner noted that, upon clinical examination, the 
veteran did not have focal neurological findings, but he 
seemed to have a lot of discomfort, despite the continual use 
of a TENS unit.  Flexion-extension views of his back showed 
no instability in the spine.  The examiner indicated that if 
the veteran's bone scan was negative, he doubted that there 
was a surgical solution to the veteran's problem.

A bone scan performed in April 1996 demonstrated no 
significant abnormalities in the lumbar region.  

A June 1996 private medical record indicated that the veteran 
was having severe back pain and left leg pain, with severe 
burning in the left ankle, left calf, and left foot.  The 
examiner noted that X-rays appeared to indicate moderate to 
severe spinal stenosis at L4/5, which appeared to be due to a 
combination of bony hypertrophy and a large central bulging 
versus subligamentous herniated disk.  The veteran was 
advised to have surgery at that time.

A letter dated June 1996 from a private doctor indicated that 
he felt, to a reasonable degree of medical certainty, that 
the veteran's spinal stenosis had worsened in the last three 
years.  Additionally, there appeared to be a more significant 
central herniated disk or subligamentous herniated disk at 
L4-L5, worsening with spinal stenosis.  The examiner 
indicated that, as he had no other reason to contradict this 
fact, it was his opinion to a reasonable degree of medical 
certainty that the veteran's work injury precipitated these 
symptoms and had, at that point, required the necessity for 
operative intervention. 

An August 1996 private treatment record noted that all of the 
veteran's pre-operative leg symptoms were gone, but the 
veteran continued to have low back pain.

VA medical records dated July 1996 indicate that the veteran 
underwent a L4-L5 bilateral posterior decompressive 
lamincetomy and a left L4-L5 microdiscectomy.  Findings were 
noted to be both of spinal stenosis and a herniated disc.

A statement received from the veteran in October 1996 
indicated that he had severely injured in his lower back in 
an automobile accident in September 1995.  He reported that 
he returned to his job at a VA medical center in March 1996, 
but reinjured his back lifting at work.  The veteran 
indicated he felt that as a result, his L4 and L5 discs 
herniated or ruptured, requiring surgery.  The veteran 
indicated that he still had trouble walking.

A private treatment record, dated October 1996, related the 
prior history of the veteran, including his back injury in 
service, his injury in a motor vehicle in September 1995, and 
his on the job injury in March 1996.  Upon examination, 
straight leg raising was to 30 degrees bilaterally with 
severe back pain.  The veteran was very stiff and moving very 
slowly on reclining and rising.  Laesegne's sign was 
negative.  The veteran used a combination cane seat to 
ambulate, and in addition had to sit and rest after walking 4 
to 5 blocks.  He walked with a very slow gait and was very 
slow and stiff in moving about.  Forward bending was to 20 
degrees, with tightness in the sacroiliac area.  A 3 inch 
scar was noted on the midline, posterior lower spine, related 
to the recent back surgery.  Extension was 0 degrees, lateral 
flexion was 10 degrees bilaterally.  His gate was very 
unsteady.  He appeared to have problems with proprioception, 
where he was clearly off balance with his cane.  The 
examiner's impression was of chronic low back pain, status 
post decompressive laminectomy for spinal stenosis, and left 
L5 chronic radiculopathy.  The examiner indicated that he 
could state, to a reasonable degree of medical certainty, 
that the veteran's progression in his disability originated 
from the original back injury in 1979, and was aggravated by 
the accident in September 1995, and the lifting episode of 
March 1996.

A December 1996 letter from a private physician indicated 
that the veteran was under treatment by him for a back injury 
which he originally sustained in Korea in 1979, and which he 
aggravated in March 1996 while lifting objects at work.  It 
was noted that, despite surgery, he remained impaired and 
used a cane for ambulation.  His range of motion was quite 
limited, and he walked at a slow pace.  Very prolonged 
walking, sitting, or standing was difficult for him.  The 
physician noted that he expected the veteran's impairment to 
be permanent, and he did not expect the veteran to be able to 
return to his prior work in housekeeping.

A June 1997 outpatient treatment record noted that the 
veteran's straight leg raising test on the right was 30 
degrees, on the left was 45 degrees, extension was 0 degrees, 
forward bending was 45 degrees, and flexion was 20 degrees 
bilaterally.  He advised the veteran to continued his 
medication regimen for his back, and continued with a calcium 
oxalate restricted diet.

A December 1997 outpatient treatment note indicated that the 
veteran had a straight leg raising test to 45 degrees, and 
extension to 0 degrees.  The veteran was assessed at that 
time with chronic lumbago, and status post laminectomy.

A June 1998 letter from a private physician treating the 
veteran indicated that the veteran was very restricted in his 
abilities, due to his back problems, as well as his narcotic 
therapeutic regimen for his back, and chronic depression.  
The physician indicated that these conditions were resultant 
from the veteran's original back injury in 1979, and were 
aggravated by the motor vehicle accident of September 1995, 
and the work related lifting injury of March 15, 1996.

Outpatient treatment records dated February 2000 noted that 
the veteran's chief complaint at that time was of back pain.  
At that time, it was noted he had a limited ability to flex 
and extend, and could tilt approximately 25 degrees to either 
side without discomfort.  The veteran indicated that his pain 
was bad enough to wake him up at times.  He was not 
particularly tender over his vertebral column.  The veteran 
was diagnosed with chronic back pain, and nerve impingement 
was proposed to be ruled out at that time.

The veteran received a VA spinal examination in June 2002.  
The report of that examination related the prior history of 
the veteran, including a CT taken in December 2001, which 
showed post surgical changes and epidural fibrosis visualized 
around the thecal sac at the L4-L5 level, predominantly on 
the left, and indistinctness of the nerve root in the thecal 
sac.

Physical examination showed that the veteran walked slowly 
with a straight cane with mild limping on the left.  There 
was a 7 cm healed scar at the lumbosacral area.  The scar was 
tender and hypersensitive to touch compared with the skin 
around it.  There were tight paraspinal muscles of 
lumbosacral spine, but no apparent spinal deformity.  There 
was tenderness on palpation of L3-L4, L4-L5 and L5-S1 
bilaterally.  The veteran moved his back slowly with 
guarding.  Painless active range of motion of the lumbar 
spine revealed forward flexion of 0 to 55 degrees, extension 
backward 0 to 10 degrees, bending to the right 0 to 20 
degrees, bending to the left 0 to 20 degrees, rotation to the 
right 0 to 30 degrees, left 0 to 30 degrees.  There was 
residual numbness lateral left leg and anterior left foot.  
Deep tendon reflexes were hyperactive +3 at both knees and +2 
both ankles.  There was good minus strength in the left 
extensor hallucis longus.  Straight leg raising responded 
with hamstring tightness bilaterally at 80 degrees.  Upon 
review of the medical record, the examiner indicated that 
there was documented low back strain following injury in 
service.  The veteran had a neurological examination in 
August 1995, prior to his motor vehicle accident, which 
showed no neurological involvement.  A CT scan in 1993 was 
normal.  EMG and nerve conduction velocity study of lower 
extremities showed mild chronic left L5 radiculopathy and 
right L5 radiculopathy.  X-ray of the lumbosacral spine in 
August 1995 was normal.  Following the motor vehicle 
accident, veteran developed herniated nucleus pulposus L4-L5 
and lumbar spinal stenosis at L4-L5, for which he had left 
L4-L5 microdiscectomy and back surgery.  The examiner 
indicated that the veteran had chronic low back pain, back 
strain, with nerve root irritation, and chronic radiculopathy 
prior to motor vehicle accident, and this might be due to 
mild bulged disc.  The veteran's condition of herniated 
nucleus pulposus at L4-L5, lumbar spinal stenosis, as likely 
as not happened following motor vehicle accident in 1995 and 
did not exist before.


The Law and Analysis

As noted, it is maintained that the 40 percent disability 
evaluation currently assigned to the veteran's back 
disability is not adequate.  In this regard, it is pointed 
out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2002).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that the veteran's service-connected back 
disability is currently rated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999), for 
lumbosacral strain.  That code provides for a 20 percent 
rating for a lumbosacral strain manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent disability 
rating is properly assigned where the symptoms are severe, 
with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 40 percent rating is the highest available rating 
under this code.

In addition, applicable regulations provide that the 
veteran's low back disability may be rated on the basis of 
limitation of motion under Diagnostic Code 5292 (2002).  A 10 
percent evaluation requires that the lumbar spine have slight 
limitation of motion, and a 20 percent evaluation requires a 
moderate limitation of motion.  A 40 percent evaluation 
requires a severe limitation of motion.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the U.S. Court of Appeals for 
Veterans Claims (Court) expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the back.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all relevant evidence, the Board finds 
that the veteran's low back disability is properly rated as 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).  In this regard, the Board finds that the 
overwhelming evidence of record indicates that the veteran 
suffered several severe and debilitating back injuries 
subsequent to service, and unrelated to his service connected 
low back strain.  In particular, a large portion of the 
records received, to include many of those received from the 
Social Security Administration, do not even take notice of 
the veteran's original back strain in service, but discuss 
only the veteran's injury to his back in a motor vehicle 
accident subsequent to service, and other work related back 
injuries.  In looking at the report of a VA examination dated 
August 1995, just prior to the veteran's accident, forward 
flexion was 25 degrees, backward extension was 20 degrees, 
his left lateral flexion was 30 degrees, his right lateral 
flexion was 20 degrees, his rotation to the left and right 
was 30 degrees.  The examiner noted objective evidence of 
pain on motion.  The examiner noted no neurological 
involvement.  The examiner noted prior normal CAT scans, and 
a mild chronic left L5 radiculopathy and mild right L5 
radiculopathy.  The veteran was diagnosed with a low back 
strain at that time.  The Board is of the opinion that these 
findings themselves do not rise to the level of a severe 
limitation of motion, or a severe lumbosacral strain, such 
that a 40 percent rating would be warranted.  The Board 
further notes that the VA examiner in June 2002 indicated 
that the veteran's condition of herniated nucleus pulposus at 
L4-L5, lumbar spinal stenosis, as likely as not happened 
following motor vehicle accident in 1995 and did not exist 
before.  The Board also notes the findings of that 
examination which indicated that painless active range of 
motion of the lumbar spine revealed forward flexion of 0 to 
55 degrees, extension backward 0 to 10 degrees, bending to 
the right 0 to 20 degrees, bending to the left 0 to 20 
degrees, rotation to the right 0 to 30 degrees, left 0 to 30 
degrees.  The Board is of the opinion that this level of 
limitation of motion, regardless of whether it is due 
entirely to the veteran's service connected disability, or in 
part due to his subsequent back injuries, would still not be 
sufficient to warrant a 40 percent evaluation.  However, 
taking into account the veteran's reports of pain, as per 
DeLuca, resolving all doubt in the veteran's favor, and 
mindful of the fact that it is difficult to separate the 
symptoms the veteran has in his back that are due to his 
service connected disability, and which are due to his 
intervening accident, the Board finds that the veteran's 
service connected back disability would warrant a 40 percent 
evaluation for severe limitation of motion, or severe 
lumbosacral strain, the evaluation the veteran is currently 
receiving.  The Board points out however, that the veteran 
cannot be assigned a rating for the symptoms of superimposed 
non-service connected back pathology that can be dissociated 
from the service connected disorder.  Thus, he is not 
entitled to any rating for his disabilities of herniated 
nucleus pulposus at L4-L5 and lumbar spinal stenosis, which 
have been found to be due to the veteran's automobile 
accident in 1995.  It is noted that service connection has 
been denied for this pathology and the file before the Board 
does not contain disagreement with that action.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for the veteran's low back disability on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2002).  In this regard, there is absolutely no showing that 
the veteran's service connected back disorder has resulted in 
a marked interference with employment, and there is no 
indication that it has necessitated frequent periods of 
hospitalization.  While the veteran has undergone surgery on 
his back, and been unable to work, the evidence clearly shows 
that the veteran was working prior to his intervening 
automobile accident in 1995, with minimal difficulty.  While 
the veteran did have some interference in his employment due 
to his service connected back disability, the Board is of the 
opinion that this level of impairment is accurately reflected 
in the 40 percent level of disability that the veteran 
currently receives.  He apparently was working with this 
disorder prior to the intercurrent events.  In the absence of 
evidence of such factors, the Board finds that criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 
(1995).

Thus, the veteran is found to be currently properly rated as 
40 percent disabling for his service connected low back 
strain.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to an increased rating for the veteran's service 
connected low back disability, currently evaluated as 40 
percent disabling, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

